Citation Nr: 1010473	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1969 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified at a Video Conference hearing in 
December 2009 before the undersigned.  

The issues of entitlement to service connection for 
posttraumatic stress disorder and entitlement to service 
connection for rheumatoid arthritis as secondary to herbicide 
exposure have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. While in service, the Veteran likely had significant noise 
exposure consistent with his duties as a vehicle mechanic.  

2. The evidence is at least in relative equipoise on the 
question of whether the Veteran's current bilateral hearing 
loss disability is related to acoustic trauma in active 
service.

3. The evidence is at least in relative equipoise on the 
question of whether the Veteran's current tinnitus is related 
to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss and tinnitus.  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service, or if pre-existed service was aggravated 
therein.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Factual Background and Analysis

The Veteran contends that he was exposed to acoustical trauma 
from rocket and mortar attacks while serving in Vietnam; he 
also claims significant noise exposure as a result of his 
duties as a vehicle mechanic.  Accordingly, he believes 
service connection for his current hearing loss and tinnitus 
disabilities should be granted. 

The Board notes that the threshold for normal hearing is from 
zero to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley, supra; see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

First addressing the question of current disability, the 
Board notes that at VA examination in December 2006, pure 
tone thresholds in the right ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 30, 25, 25, 40, and 70 decibels, 
respectively; and in the left ear the pure tone thresholds 
were 35, 30, 30, 50 and 60 decibels, respectively.  The 
audiometric testing results clearly establish hearing loss in 
each ear as defined in 38 C.F.R. § 3.385.  A tinnitus 
diagnosis has also been established by both private and VA 
examinations.  See First Coast Hearing Clinic, Inc., 
Audiological Evaluation, May 17, 2006.  

Regarding the second element of the Hickson analysis, 
evidence of in-service incurrence or aggravation of a disease 
or injury, it is noted that the National Personnel Records 
Center (NPRC) was unable to locate the Veteran's service 
treatment records.  Here, the Board realizes that in such 
situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The Veteran has alleged that he was exposed to various in-
service acoustic traumas, the "injury" to which the claimed 
disabilities relate.  Although the available service records 
do not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Board notes that 
in written statements and testimony, the Veteran stated that 
his main duty was that of a vehicle mechanic.  He reported 
that he was exposed to extended periods of 
mechanical/automotive noise without adequate hearing 
protection.  He also stated that his unit was hit by incoming 
mortar fire while he was serving in Ben Hoa, Vietnam, and 
that he experienced immediate hearing loss and ringing in his 
ears subsequent to that incident. See Hearing Transcript, pp. 
4-5.  The Veteran's service personnel records confirm that he 
was a vehicle mechanic and that he served in Ben Hoa, which 
is consistent with his reported duties/location.

Considering the circumstances of the Veteran's service, he 
was likely exposed to some, and possibly significant, noise 
exposure in service from his duties as a vehicle mechanic and 
secondarily from the alleged mortar attack.  In addition, the 
Veteran is competent to assert the occurrence of in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure 
as credible.  

The Board further observes that the Veteran and his wife 
testified before the undersigned at a December 2009 hearing.  
As noted, the Veteran reported that he experienced almost 
immediate hearing loss and tinnitus after the mortar 
explosion, and that such symptoms continued after service.  
His wife, to whom the Veteran was married prior to service, 
testified that she noticed his difficulties with hearing upon 
his return from Vietnam.  The Veteran and his wife are 
considered competent to report the observable manifestations 
of his claimed disability. See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(lay testimony iterating knowledge and personal observations 
of witness are competent to prove that claimant exhibited 
certain symptoms at particular time following service).

In addition to the competent and credible lay testimony 
discussed above, the Board also finds that the record 
presents an objective basis for attributing the Veteran's 
current bilateral hearing loss and tinnitus to service.  In 
this regard, the Board notes that there are two medical 
opinions of record - one conducted by a private audiological 
examiner in May 2006, and the other conducted by a VA 
examiner in December 2006.  

The May 2006 private audiological examination shows that the 
Veteran reported having gradual hearing loss and tinnitus 
since his exposure to hazardous noise in Vietnam.  He also 
claimed exposure to damaging levels of noise as diesel engine 
mechanic in-service.  He indicated that he now has difficulty 
hearing speech clearly and has constant tinnitus bilaterally.  
The private audiologist noted that the Veteran exhibited a 
significant degree of sensorineural hearing loss, 
bilaterally, which was consistent with the effects of long-
term exposure to loud gunfire and other hazardous noise 
levels without the use of hearing protection.  He further 
stated that the Veteran's hearing loss was consistent with 
acoustic trauma and post-deployment noise induced hearing 
loss and tinnitus.  Finally, the examiner opined that it was 
"highly likely that such exposure did contributed to the 
hearing loss given his [the Veteran's] military job 
description."  

With respect to the December 2006 VA examination, the 
examiner indicated that a determination regarding whether 
hearing loss and tinnitus were incurred in service would be 
speculative.  She noted the absence of service treatment 
records and the significant period of time between service 
and treatment.  She further indicated that the Veteran had 
significant middle (left) ear pressure which produced some 
inconsistencies within the test situation.  Therefore, the 
testing was not deemed totally reliable. 

Clearly, the medical opinions/conclusions outlined above are 
inconsistent in that one ultimately supports the Veteran's 
claim and the other does not.  However, the Board finds that 
the private opinion, when coupled with the Veteran's credible 
lay testimony regarding his in-service noise exposure, is 
highly probative as to the issue of nexus.  On the other 
hand, the Board assigns less probative value to the VA 
examiner's opinion (or lack thereof) due to the fact that 
testing conditions were not ideal/reliable and any such 
conclusions would be based on speculation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Board has considered the totality of the evidence, 
including the Veteran's credible testimony of in-service 
noise exposure and that he experienced hearing loss and 
tinnitus during service and since service; his wife's 
credible testimony and written statements as to continuity 
and worsening of symptomatology before and after service; the 
highly probative May 2006 private audiological opinion 
positively linking the hearing loss and tinnitus to in-
service acoustic trauma; and the less probative conclusion by 
the December 2006 VA examiner.  Based on the foregoing, and 
resolving any reasonable doubt on the questions of in-service 
injury and medical nexus in favor of the Veteran, the Board 
concludes that the criteria for service connection for 
bilateral hearing loss and tinnitus are met.





ORDER

Entitlement to service connection for hearing loss is 
granted. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


